Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 01, 2021

The Court of Appeals hereby passes the following order:

A21A0764. CHARLES MACKEY v. THE STATE.

      Charles Mackey was convicted of pimping a person under the age of 18,
contributing to the delinquency of a minor, and trafficking a person for sexual
servitude. We affirmed his convictions on appeal. See Mackey v. State, 342 Ga. App.
791 (805 SE2d 596 ) (2017). Mackey filed various pretrial motions, which the trial
court denied on March 24, 2016. On October 29, 2020, Mackey filed this appeal from
the trial court’s order on his pretrial motions. We lack jurisdiction.
      A notice of appeal must be filed within 30 days of the entry of an appealable
judgment. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is
an absolute requirement to confer appellate jurisdiction on this Court. Rowland v.
State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Mackey’s notice of appeal was
untimely filed more than four years after the entry of the order he seeks to appeal.
More pertinently, the order that Mackey seeks to appeal is now moot.
      Given that Mackey has already been convicted, and we have affirmed his
convictions on appeal, the order on his pretrial motions is moot. “An appeal becomes
moot if the rights insisted upon could not be enforced by a judicial determination.”
Randolph County v. Johnson, 282 Ga. 160, 160 (1) (646 SE2d 261) (2007) When the
questions presented on appeal have become moot, the appeal is subject to dismissal.
See OCGA § 5-6-48 (b) (3). Consequently, we lack jurisdiction over this untimely
appeal, which is hereby DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 02/01/2021
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.